UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05617 Shelton Greater China Fund (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 (Address of principal executive offices) (Zip code) Teresa Axelson 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 955-9988. Date of fiscal year end: December 31 Date of reporting period: December 31, 2011 ITEM 1. REPORTS TO STOCKHOLDERS Table of Contents December 31, 2011 Portfolio Manager Commentary 1 Historical Performances 1 About Your Fund's Expenses 2 Top Holdings and Sector Breakdown 2 Portfolio of Investments 3 Statement of Assets & Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 Additional Information 12 Report of Independent Registered Public Accounting Firm 13 Information Concerning Trustees and Officers 14 Portfolio Manager Commentary (Unaudited) December 31, 2011 Market Review The Greater China stock market suffered from a sharp decline in June as the market experienced a free fall in the first three weeks of that month with the index falling over 8% at one point before it rebounded in the final week and ended the month with a loss of 4.6%. Significant capital outflow from the Greater China region contributed to the decline as developments outside the region (such as a weaker than expected US economic recovery, the end of the US Fed’s second quantitative easing, and the European debt crisis) greatly reduced investor risk appetite in emerging market stocks. Domestically, rising Chinese inflation coupled with deteriorating macroeconomic fundamental numbers increased the fear of an economic hard-landing among investors. However, the market started to stage a rebound towards the end of the month as concern about a Greek debt default began to ease, while the Chinese Premier Wen Jiabao reassured the market that China’s effort to stem its inflation had worked. During the third quarter of (July – September) 2011, the Greater China equities market experienced the worst quarterly decline in three years since the last global financial crisis in 2008, when the MSCI Greater China index plunged 23%. The European debt crisis, the fear of a double-dip US economic recession, and the S&P downgrade of US sovereign credit rating, led to a rapid decline in global investor risk appetite for emerging market equities, which resulted in a huge capital outflow from the Greater China region in favor of the less risky US dollar assets, mainly US treasury bonds. Finally, the Greater China markets, especially the Hong Kong market, experienced the worst of both worlds. On the one hand it reflected the economic and financial deterioration of the US and Europe. On the other hand, it suffered from issues in China, particularly the stubbornly high inflation and the credit or liquidity crunch of many Chinese enterprises. Fund Performance A series of portfolio activities since Nikko AM assumed the management of the Fund in mid-June resulted in non-characteristic patterns and a higher level of portfolio turnover than normal. First, the initial portfolio rebalancing in mid-June 2011 to reposition the Fund as a Greater China portfolio rather than a Taiwan focus portfolio resulted in shifting about two-thirds of the Fund assets from Taiwan to Hong Kong listed stocks. Secondly and unexpectedly, the Greater China stock market, the Hong Kong listed stocks in particular, rapidly deteriorated into a stock market crisis and a collapse of investor sentiment during the third quarter due to the corporate governance and accounting issues and the deepening European sovereign debt problem. To protect Fund assets, Nikko AM decided to change the portfolio strategy to a very conservative and defensive one which resulted in reshuffling of stock holdings from the long-term growth stocks to the shorter-term defensive plays. Shortly after the decision to move to the conservative/defensive position the market suddenly reversed and strongly rebounded in early October on signs of European debt crisis dissipation. After the rebound, Nikko AM decided to again adjust portfolio strategy and repositioned the Fund to a less defensive posture. As a result of this second repositioning that brought the Fund back to its current somewhat ‘defensive bias’, the portfolio turnover in October was higher than normal. However, portfolio trading activities decreased sharply from November 2011 as the Fund is repositioned more broadly to accommodate even the unexpected market volatility and a more gradual approach to longer term portfolio selection is adopted to cope with the market environment full of uncertainty this year. Market themes and long term thinking The biggest theme in China that would shape the China story in the long term is China’s transformation of its growth model from one which relies on export or external demand and manufacturing to one driven by domestic consumption and service industries. The current 12th 5-year plan (2011-2015) aims at effecting this transformation which involves several major structural themes, namely, regional development rebalancing, upgrading traditional manufacturing sectors, developing strategic new industries, promoting energy saving and environmental protection, and development of the service sector. This long-term structural change offers huge investment opportunities in China’s next phase of development, and the Fund is waiting for signs of these new industries to take off when government finalizes its policy details, lays the regulatory framework, and diverts financial resources to flow into the new industries. In the next 3 to 5 years Nikko AM expects to find growth in the structural growth sectors such as equipment or automation, new energy and energy saving, environmental protection, services, and logistics. Fung Kwok On Head of China Fund Management Team/Chief Portfolio Manager December 31, 2011 Historical Performance (Expressed in U.S. Dollars) (Unaudited) December 31, 2011 Average Annual Total Returns for years ended 12/31/11* Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) Shelton Greater China Fund -24.72% -3.04% 1.30% MSCI Golden Dragon Index -18.67% 1.29% 7.33% * Past performance does not predict future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The performance figures stated above include the period during which the Fund operated as a closed-end company and the Fund may incur additional expenses as an open-end company. 1 About Your Fund’s Expenses (Unaudited) December 31, 2011 The Fund adviser, Shelton Capital Management (“SCM”), believes it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from the Fund’s gross income, directly reduce the investment return of the Fund. The Fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. This example is intended to help you understand your ongoing cost (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from the date the Fund became an open-end investment company on October 10, 2011 to the end of the fiscal year December 31, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1000 (for example, an $8,600 account value divided by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. The Fund does not charge any sales charges. There is a redemption or exchange fee of 2% for all shares of the Fund purchased on or after October 10, 2011 that are held 90 days or less from the date of purchase, and for all shares of the Fund purchased prior to October 10, 2011 that are held 90 days or less from October 10, 2011. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional cost, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about a Fund’s expenses can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus. Beginning Account Value October 10, 2011 (in U.S. Dollars) Ending Account Value December 31, 2011 (in U.S. Dollars) Expenses Paid During Period* (in U.S. Dollars) Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s net annual expense ratio of 1.75% (SCM contractually reimburses expenses to the extent total annual fund operating expenses with the exception of extraordinary expenses exceed the net expense ratio of 1.75% from October 10, 2011 to October 9, 2012) , multiplied by the average account value over the period, multiplied by 83 days divided by 365 days to reflect the period when the fund is organized as an open-end management company. Top Holdings and Sector Breakdowns (Unaudited) December 31, 2011 Security Market Value (in U.S. Dollars) Percentage of Total Investment 1 Taiwan Semiconductor Manufacturing Co Ltd $ % 2 China Mobile Ltd % 3 Industrial & Commercial Bank of China % 4 AIA Group Ltd % 5 PetroChina Co Ltd % 6 China Life Insurance Co Ltd % 7 CNOOC Ltd % 8 China Unicom Hong Kong Ltd % 9 China Petroleum & Chemical Corp % 10 Hong Kong & China Gas Co Ltd % 2 Shelton Greater China Fund Portfolio of Investments (Expressed in U.S. Dollars) 12/31/2011 Company Shares Value (Note 2) Common Stock (98.31%) Basic Materials (3.59%) Chemicals (3.59%) China BlueChemical Ltd $ Formosa Chemicals & Fibre Corp Formosa Plastics Corp Nan Ya Plastics Corp Total Basic Materials Communications (15.10%) Internet (1.21%) Tencent Holdings Ltd Telecommunications (13.89%) China Mobile Ltd China Telecom Corp Ltd China Unicom Hong Kong Ltd Chunghwa Telecom Co Ltd Compal Communications Inc HTC Corp Taiwan Mobile Co Ltd ZTE Corp Total Communications Consumer, Cyclical (8.55%) Auto Parts & Equipment (1.58%) Tong Yang Industry Co Ltd Xinyi Glass Holdings Ltd Home Furnishings (0.36%) Haier Electronics Group Co Ltd* Lodging (1.68%) Formosa International Hotels Corp Sands China Ltd* SJM Holdings Ltd Retail (4.93%) Belle International Holdings Ltd Daphne International Holdings Ltd Emperor Watch & Jewellery Ltd Giordano International Ltd Luk Fook Holdings International Ltd President Chain Store Corp Sa Sa International Holdings Ltd Sun Art Retail Group Ltd* Total Consumer, Cyclical Consumer, Non-Cyclical (7.39%) Beverages (0.33%) Silver Base Group Holdings Ltd Cosmetics/Personal Care (1.16%) Vinda International Holdings Ltd Food (4.27%) China Mengniu Dairy Co Ltd Standard Foods Corp Uni-President Enterprises Corp Want Want China Holdings Ltd Healthcare (1.06%) St Shine Optical Co Ltd Pharmaceuticals (0.57%) TTY Biopharm Co Ltd Total Consumer, Non-Cyclical Diversified (2.78%) Holding Companies (2.78%) Dah Chong Hong Holdings Ltd Hutchison Whampoa Ltd Swire Pacific Ltd Total Diversified Energy (8.89%) Coal (1.74%) China Shenhua Energy Co Ltd Oil & Gas (7.15%) China Petroleum & Chemical Corp CNOOC Ltd Kunlun Energy Co Ltd PetroChina Co Ltd Total Energy Financial (22.26%) Banks (6.78%) Bank of China Ltd BOC Hong Kong Holdings Ltd Chang Hwa Commercial Bank Hang Seng Bank Ltd Industrial & Commercial Bank of China Diversified Financial Services (4.36%) Chinatrust Financial Holding Co Ltd Fubon Financial Holding Co Ltd Hong Kong Exchanges and Clearing Ltd Mega Financial Holding Co Ltd Yuanta Financial Holding Co Ltd* Insurance (7.22%) AIA Group Ltd China Life Insurance Co Ltd China Pacific Insurance Group Co Ltd PICC Property & Casualty Co Ltd Ping An Insurance Group Co Real Estate (3.90%) Hang Lung Properties Ltd Hysan Development Co Ltd Link REIT Sun Hung Kai Properties Ltd Total Financial See accompanying notes to financial statements. 3 Shelton Greater China Fund Portfolio of Investments (Expressed in U.S. Dollars) (Continued) 12/31/2011 Company Shares Value (Note 2) Industrial (12.93%) Building Materials (0.76%) Anhui Conch Cement Co Ltd $ Taiwan Cement Corp Electrical Components & Equipments (0.60%) Dongfang Electric Corp Ltd Electronics (6.54%) AAC Technologies Holdings Inc AU Optronics Corp Hon Hai Precision Industry Co Ltd Radiant Opto-Electronics Corp Silitech Technology Corp Taiwan Surface Mounting Technology Co Ltd TC Interconnect Holdings Ltd Engineering & Construction (2.32%) Cheung Kong Infrastructure Holdings Ltd China State Construction International Holdings Ltd Machinery-Diversified (2.71%) First Tractor Co Ltd Shanghai Electric Group Co Ltd Total Industrial Technology (10.55%) Computers (1.00%) Asustek Computer Inc Semiconductors (9.01%) Chipbond Technology Corp MediaTek Inc Taiwan Semiconductor Manufacturing Co Ltd Software (0.54%) Kingdee International Software Group Co Ltd Total Technology Utilities (6.27%) Electric (3.20%) CLP Holdings Ltd Power Assets Holdings Ltd Gas (3.07%) Beijing Enterprises Holdings Ltd Hong Kong & China Gas Co Ltd Total Utilities Total Common Stock (Cost $51,208,101) Short-Term Investments (0.48%) Time Deposit (0.48%) HSBC Bank USA, Grand Cayman, 0.03%, Due 1/03/12 $ Total Short-Term Investments (Cost $239,970) Total Investments (Cost $51,448,071) (a) (98.79%) Other Net Assets (1.21%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $52,786,575. At December 31, 2011, unrealized appreciation (depreciation) of securities is as follows: Net unrealized depreciation $ ) See accompanying notes to financial statements. 4 Shelton Greater China Fund Statement of Assets and Liabilities (Expressed in U.S. Dollars) December 31, 2011 Assets Investments in securities, at value (Note 2) Common stock (cost $51,208,101) $ Sweep money fund (cost $239,970) Total investment in securities at value (cost $51,448,071) Foreign cash (cost $775,979) Dividend receivable Total assets Liabilities Payable for fund shares repurchased (net of redemption fees) Payable to investment advisor (Note 3) Accrued administration fees (Note 3) Accrued expenses Total liabilities Net assets $ Net assets consist of Paid-in capital $ Accumulated net investment income (loss) ) Accumulated net realized loss ) Unrealized net depreciation of investments and foreign currency ) Cumulative translation adjustment ) Net assets $ Shares outstanding ($0.001 per share par value, unlimited shares authorized) Net asset value per share $ See accompanying notes to financial statements. 5 Shelton Greater China Fund Statement of Operations (Expressed in U.S. Dollars) For the Year Ended December 31, 2011 Investment income Interest income $ Dividend income (net of foreign tax $228,598) (Note 1h) Total investment income Expenses Management fees (Note 3) Legal, audit, and compliance fees (Note 3, 6) Printing (Note 6) Consulting fees (Note 6) Trustees fees Administration fees (Note 3) Custodian fees (Note 4) Insurance (Note 6) Transfer agent fees (Note 5) Registration Accounting services (Note 5) Other expenses (Note 6) Total expenses Net investment loss ) Realized and unrealized gain (loss) on investments and foreign currencies (Note 1d) Net realized gain (loss) on: Investments Foreign currency transactions ) Net realized gain Net change in unrealized depreciation on: Investments ) Translation of assets and liabilities in foreign currencies ) Net change in unrealized depreciation ) Net realized and unrealized gain (loss) on investments and foreign currencies ) Net decrease in net assets resulting from operations $ ) See accompanying notes to financial statements. 6 Shelton Greater China Fund Statements of Changes in Net Assets (Expressed in U.S. Dollars) December 31, 2011 Year Ended December 31, 2011 Year Ended December 31, 2010 Operations Net investment loss $ ) $ ) Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation (depreciation) on and translation of assets and liabilities in foreign currencies ) Net increase (decrease) in net assets resulting from operations ) Capital share transactions (Note 8) Cost of semi-annual repurchase offer ) ) Decrease in net assets resulting from capital share transactions ) — Total capital share transactions ) ) Net increase (decrease) in net assets ) Net assets Beginning of year End of year $ $ Including undistributed net investment income (loss) of: $ ) $ Transactions in the Fund's shares Shares Value Shares Value Shares sold $ — $ — Shares repurchased ) )(a) ) ) Net decrease )
